                          UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x

JANE DOE,                                                                    Civil Action No. 20-CV-03908


                                   Plaintiff,

        -against-


KEVIN CAHILL,

                                    Defendant.
-------------------------------------------------------------------------x


                 PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
                 PLAINTIFF’S EX PARTE MOTION TO PROCEED UNDER A
                   PSEUDONYM AND FOR A PROTECTIVE ORDER




Dated: May 20, 2020
       Brooklyn, New York
                                                              C.A. GOLDBERG PLLC
                                                              Aurore C. DeCarlo
                                                              Carrie A. Goldberg
                                                              16 Court Street, 33rd Floor
                                                              Brooklyn, NY 11241
                                     INTRODUCTION

       Plaintiff Jane Doe (“Plaintiff”), by her attorneys, C.A. Goldberg PLLC, hereby

seeks authorization to file a Complaint in the above-captioned matter as a pseudonymous

Plaintiff. In light of the serious nature of the allegations contained in the Complaint as well as

sensitive medical information that underlies the relevant allegations, Plaintiff is justifiably

concerned about the possibility of acts of reprisal, and the infliction of further harm should her

identity be revealed. Plaintiff’s identity should not be disclosed to the public due to the nature of

the allegations in said Complaint. See Declaration of Aurore C. DeCarlo, Esq. attached to

Plaintiff’s Ex Parte Motion to Proceed Under Pseudonym and for Protective Order. Defendant is

aware of Plaintiff’s true identity and Plaintiff is prepared to provide a statement of her true

identity under seal, upon the Court’s request.

                                STATEMENT OF FACTS

       Defendant is a preventative medicine specialist who maintains a medical office in New

York City. Defendant is believed to be approximately 82 years old. Defendant had been

infatuated with Plaintiff, a young woman approximately 52 years his junior, since early 2009

when Plaintiff first received medical treatment from him for a parasitic infection. For years

following their meeting, Defendant constantly peppered Plaintiff with phone calls, letters, and

emails. His incessant demands for Plaintiff’s attention soon turned into repeated romantic

overtures and declarations.

       Over the past decade, Defendant had sent Plaintiff hundreds of emails and letters, and had

called her hundreds of times, leaving hundreds of voicemails, all in his never-ending campaign to

court her romantically. While Plaintiff kept in touch with Defendant for the purpose of maintaining

a friendship with him as someone she admired greatly, she made it very clear on many occasions
that she did not have romantic feelings for him and would not consider entering into an intimate

relationship with him.

          In 2018 Plaintiff began experiencing extreme physical symptoms – including vomiting,

passing out, and going into a state of bodily shock every time she was on her menstrual cycle. Her

symptoms were so severe that she had to drop out of her courses in college. She consulted with

multiple doctors but none of them could help alleviate her symptoms or properly diagnose an

underlying cause. Desperate, Plaintiff reached out to Defendant by email asking for a referral. He

responded by connecting her with a specialist in Colorado, Plaintiff’s home state. This doctor

diagnosed Plaintiff with endometriosis.

          While Plaintiff was relieved to have a diagnosis, the pain she suffered was unbearable and

she did not have the financial means to secure proper treatment. Desperate for help, Plaintiff

reached out to Defendant in November 2018. She was clear that she did not want a romantic or

physical relationship and that her reaching out to him was purely for help with her medical crisis.

At first the communications between Defendant and Plaintiff were friendly and constructive as

Defendant appeared focused on helping Plaintiff get the treatment she needed. Defendant was well

aware that Plaintiff could not afford the surgery she needed to free her from the enormous pain she

was in.

          Unfortunately, Defendant’s romantic infatuation resumed around January 2019 and he

again began peppering her with constant entreaties to enter into a romantic relationship with him.

At the same time, Defendant made arrangements for Plaintiff to receive the surgery needed to treat

her endometriosis.
       Largely out of desperation to receive the surgery she so badly needed, Plaintiff maintained

friendly contact with Defendant and endured his uncomfortable and persistent romantic advances,

all while repeatedly reminding him that she did not reciprocate any romantic interest.

       Defendant made arrangements for Plaintiff to undergo surgery with an endometriosis

excision specialist on February 28, 2019. On January 30, 2019, per Defendant’s instructions,

Plaintiff visited Defendant’s medical office for what Defendant had described as a necessary

physical exam which she understood would be limited to blood and urine tests. At Defendant’s

office, Plaintiff did give blood and urine samples but then was asked by Defendant to enter an

examination room. As she sat on the examination table across from him Defendant stated “the last

time you were here you were just a little girl.” Plaintiff found this comment completely

inappropriate and it made her uncomfortable.

       Then Defendant insisted that Plaintiff change into a hospital gown stating that he needed

to check her for parasites by way of a rectal exam. Plaintiff was completely baffled, as she was

presenting no symptoms for parasites and had no idea why such an exam would be relevant to the

surgical procedure for endometriosis. When Plaintiff objected to the exam, Defendant insisted that

as her ‘referring physician’ her needed to complete it and send the results to her surgeon before

she could receive further treatment. The implication to Plaintiff was clear: she needed to meet

Defendant’s demand or else she would not be able to receive the surgery that she desperately

needed.

       In preparation for the exam, Defendant insisted that Plaintiff completely undress (even her

top, a seemingly unnecessary disrobing for a rectal exam) and put on a hospital gown. The door to

the examination room was closed and no other staff was present inside the examination room with

Plaintiff and Defendant. While she lay on her side, Defendant shoved his finger into Plaintiff’s
rectum without warning or explanation, and moved it around for approximately 30 seconds. This

was an excruciatingly embarrassing and uncomfortable experience for Plaintiff. It was in fact an

invasive assault undertaken for no legitimate medical purpose and against Plaintiff’s vocalized

protests. Plaintiff observed that there was no laboratory equipment in the examination room, such

as a slide or other specimen collection device. Defendant used only a finger, and no other probing

device, such as a sigmoidoscope. Plaintiff doesn’t remember if Defendant had even bothered to put

gloves on before abruptly inserting his finger inside her. When Defendant completed his

“examination” he left the room abruptly merely saying, “put your clothes on.”

        Plaintiff put her clothing back on. When Defendant re-entered the room, he immediately

began speaking to Plaintiff about his romantic desires. He told her, as he often had in the past, that

she needed to “be courageous” and that nobody would ever love her the way he could love her. He

insisted that she come to his New York City apartment in order to assess his “taste” and to see that

it was compatible with hers. Confused and disgusted Plaintiff refused Defendant’s advances and

left his office.

        In February, Plaintiff traveled back to New York City in order to undergo the surgery that

Defendant had arranged. Defendant again insisted that Plaintiff visit him at his apartment and again

she avoided meeting him there. On February 26, she received an email stating that she must come

to Defendant’s medical office for a pre-op appointment for her upcoming surgery. Plaintiff

believed that Defendant were going to share all of the information she needed in order to be ready

to have surgery in two days. Once she was inside one of the examination rooms, Defendant insisted

that Plaintiff get completely undressed. He handed her a paper hospital gown and told her that she

was required to undergo a “pre-operative” exam. Plaintiff had already undergone a pre-operative
examination in Colorado, but Defendant insisted that she needed to complete one in accordance

with New York State standards.

       Defendant then left the room but for only a brief moment and suddenly re-entered, without

knocking or warning, before Plaintiff was done undressing. Much to her discomfort he remained

in the room while she finished undressing and put on her hospital gown. Similar to Plaintiff’s

previous visit, no other staff was present in the examination room, and the door was closed.

Defendant told Plaintiff, “I saw in one of your medical files that your breasts swell before your

period.” Plaintiff confirmed this to be true. Without any warning or explanation, Defendant

rammed his hand down the collar of Plaintiff’s hospital gown and began fondling her breasts.

Defendant did not explain to Plaintiff the medical purpose behind his need to fondle her breasts.

Utterly confused, Plaintiff was frozen with fear and shame. Defendant then forcefully ripped open

Plaintiff’s hospital gown to create an opening near her stomach, through which he inserted his

hands again touching her all around her stomach, below her breasts, and then lower just above her

pelvic area. This fondling of her breasts, stomach and low waist area endured for over a minute.

       Snapping out of her initial shock and confusion, Plaintiff panicked and pulled away.

Defendant instructed her to sit up straight on the examination table and gripped her arms.

Defendant began to touch Plaintiff’s neck as though he were checking her lymph nodes. Then,

without warning, Defendant forcefully kissed Plaintiff on the mouth. Plaintiff said “no, wait, wait”,

pulling away, at which point Defendant stopped and said “We’re not there yet but we are getting

close.”. He held Plaintiff tight by the forearms, said “I love you” and attempted again to kiss her

again but she turned away. Shortly thereafter Plaintiff abruptly left Defendant’s office, again

disgusted and severely anxious about what had occurred.
        On February 28, 2019, Plaintiff underwent surgery for the endometriosis. The surgery was

intensive but successful. As soon as she awoke from the general anesthesia, she remembers her

phone ringing constantly from Defendant’s calls. After she was discharged from the hospital,

Plaintiff stayed in New York City for several weeks in order to heal from surgery before she

traveled home. During this period of time, Defendant called Plaintiff incessantly. He left many

voicemails, many of which Plaintiff saved. In one voicemail dated March 3, 2019, he stated, “I

called you 27 times yesterday and you never returned my call.” He ended the call by insisting that

she come see him in his office again so that he could ensure she was “medically safe” to travel

home.

        On March 7, 2019, Plaintiff wrote Defendant a letter in which she again insisted that she

had no interest in seeing him romantically. Despite the fact that she made her intentions clear,

Defendant’s intrusive phone calls to Plaintiff continued. On March 15, 2019, Plaintiff left New

York City because she had healed enough in order to travel home. Even then Defendant continued

his communications with her, insisting that he could help her make a movie about endometriosis.

Plaintiff understood that this was only another attempt to entangle himself in her life, even though

she had made it abundantly clear that she did not want any romantic or physical relationship with

him. Defendant continued harassing Plaintiff with communications until she cut off all contact

with him in or around July 2019.

        Defendant’s conduct towards Plaintiff was manipulative, abusive, and unlawful. Defendant

abused his position as a physician, took advantage of Plaintiff’s vulnerability and desperation for

medical care, and assaulted her by performing medically unnecessary, unwarranted, non-indicated

rectal and breast exams for no medical purpose. Defendant performed these exams in a deviant
and sexual manner, all the while refusing to divulge the precise purpose for the exams, and the

medical conditions for which they were necessary.

       Defendant made his ulterior and improper motives in performing these examinations all

too clear by repeatedly declaring his romantic interest in Plaintiff and urging her to be intimate

with him during visits to his medical office, as he had done for years prior and in the months that

followed Plaintiff’s surgery. Based on Defendant’s mis-representations, Plaintiff believed that the

visits to Defendant’s medical office were necessary to receive a surgical procedure she desperately

needed. Prior to these appointments, over many months and years, and in the weeks and days

leading up to these appointments, Plaintiff had on several occasions told Defendant that she was

not interested in a romantic or intimate relationship with him. Plaintiff relied entirely on

Defendant’s representations as his patient, and never consented to, in any informed fashion, to be

assaulted through the invasive and unnecessary rectal and breast examinations performed by

Defendant without explanation. Nor did Plaintiff consent to be assaulted by Defendant when he

forcibly kissed her without her consent during what was supposed to be a medical visit between

doctor and patient.

       As a result of Defendant’s course of conduct towards Plaintiff, she experienced extreme

distress, anxiety, depression, and isolation and now seeks redress for her injuries.

                                     ARGUMENT

       Federal courts have allowed plaintiffs to proceed anonymously under special

circumstances. In determining whether a party can proceed anonymously courts

must balance “the plaintiff's right to privacy and security against the dual concerns of (1)

the public interest in identification of litigants and (2) the harm to the defendant stemming from

suppression of plaintiff's name.” Doe v. Smith, 105 F.Supp.2d 40, 44 (E.D.N.Y.1999) .
The Second Circuit has put forth a list of non-exhaustive factors to be considered when conducting

this balancing test:

          (1) whether the litigation involves matters that are highly sensitive and of a personal

nature;

          (2)whether identification poses a risk of retaliatory physical or mental harm to the party

seeking to proceed anonymously or even more critically, to innocent non-parties;

          (3) whether identification presents other harms and the likely severity of those harms,

including whether the injury litigated against would be incurred as a result of the disclosure of

the plaintiff's identity;

          (4) whether the plaintiff is particularly vulnerable to the possible harms of disclosure,

particularly in light of his age;

          (5) whether the suit is challenging the actions of the government or that of private parties;

          (6) whether the defendant is prejudiced by allowing the plaintiff to press his claims

anonymously, whether the nature of that prejudice, if any, differs at any particular stage of the

litigation, and whether any prejudice can be mitigated by the district court;

          (7) whether the plaintiff’s identity has thus far been kept confidential; (8) whether the

public’s interest in the litigation is furthered by requiring the plaintiff to disclose his identity; (9)

whether, because of the purely legal nature of the issues presented or otherwise, there is an

atypically weak public interest in knowing the litigants’ identities; and (10) whether there are any

alternative mechanisms for protecting the confidentiality of the plaintiff. Sealed Plaintiff v.

Sealed Defendant, 536 F.3d 185, 190 (2008).
    A. This litigation involves matters that are highly sensitive and of a personal nature

    In her complaint, Plaintiff alleges that she is a victim of sexual assault at the hands of a

physician who was supposed to be coordinating treatment of Plaintiff’s endometriosis. Revealing

Plaintiff’s identity would not only involve the exposure of sensitive health information, cause

Plaintiff humiliation and embarrassment, but would also implicate highly sensitive and privacy

issues for Plaintiff as a victim of sexual assault.

    Many courts have allowed victims of sexual assault to proceed anonymously. See e.g. Doe No.

2 v. Kolko, 242 F.R.D. 193 (E.D.N.Y. 2006); Grottano v. the City of New York, 2016 WL 2604803

(S.D.N.Y. Mar. 30, 2016); Prasad v.Cornell Univ., 2016 WL 3212079 (N.D.N.Y. Feb. 24, 2016)

(permitting identification of alleged victim of sexual assault as “Jane Doe” during proceedings);

Doe v. Penzato, 2011 WL 1833007 (N.D.Ca. May 13, 2011); Doe v. Evans, 202 F.R.D. 173

(E.D.Pa. 2001); Doe v. Western Am. Province of the Capuchin Franciscan Friars, 2015 WL

8770017 (D. Or. Dec. 13, 2015) (allowing the plaintiff to proceed as “Jane Doe” in light of the

“accepted practices of the federal courts of the United States, allowing those who have been

victims of sexual assault and/or who fear reprisals from the particular litigation to commence cases

under assumed names”); Doe v. Cabrera, 301 F.R.D. 1 (D.D.C. 2014) (allowing victim of sexual

assault to proceed as a “Jane Doe” plaintiff); Doe v. Blue Cross & Blue Shield United of Wis., 112

F.3d 869 (7th Cir. 1997) (indicating that the use of “fictitious names [is] allowed when necessary

to protect the privacy of … rape victims…”); Roe v. St. Louis Univ., 2009 WL 910738 (E.D.Mo.

Apr. 2, 2009) (allowing rape victim plaintiff to use a pseudonym because plaintiff’s privacy

interest outweighed the public’s right to access judicial records); E.E.O.C. v. Spoa, LLC., 2013

WL 5634337 (D. Md. 9 Oct. 15, 2013) (finding that “sexual assault” is a “highly sensitive and

personal matter”); Doe v. City of Chicago, 360 F.3d 667, 669 (7th Cir. 2004) (in denying the right
to proceed anonymously, court emphasized the fact that the plaintiff was “not a minor, a rape or

torture victim, a closeted homosexual, or … a likely target of retaliation by people who would

learn her identity only from a judicial opinion or other court filing”) (emphasis added).

         Courts have recognized that forcing victims of sexual assault to publicly reveal their

identities could result in further victimization and loss of dignity, resulting in more harm than

good. See Doe v. Cabrera, 301 F.R.D. 1, at *5,n. 6 (D.D.C. 2014); Doe v. Shakur, 164 F.R.D.

359, 362 (S.D.N.Y.1996); Rose v. Beaumont Indep. Sch. Dist., 240 F.R.D. 264, 267 (E.D.Tex.

2007).

         Based on the highly sensitive and personal matters involved in this case, Plaintiff’s

request for anonymity should be granted.

   B. Requiring disclosure of Plaintiff’s name would result in significant harm to Plaintiff

   Courts have repeatedly recognized that the disclosure of the names of victims of sexual

assault makes such individuals susceptible to added ridicule, stigmatization, and further mental

and emotional harm. See e.g., Doe v. Cabrera, 301 F.R.D. 1, at *5, n. 6 (D.D.C. 2014); Doe v.

Shakur, 164 F.R.D. 359, 362 (S.D.N.Y.1996); Rose v. Beaumont Indep. Sch. Dist., 240 F.R.D.

264, 267 (E.D.Tex. 2007); E.E.O.C. v. Spoa, LLC., 2013 WL 5634337, at *3 (D. Md. Oct. 15,

2013) (finding that ordering the plaintiff to proceed under her own name “poses needless risk of

mental harm” and further finding that “[i]t is not simply that Doe may face embarrassment from

… widespread disclosure … but rather she may face psychological harm from having this

sensitive experience made permanently available to anyone with Internet access”). Here, Plaintiff

seeks redress for, among other things, the tremendous emotional harm she has suffered as a

result of the assaults perpetrated by Defendant. These assaults were inflicted in a highly sensitive

and private environment – in Plaintiff’s physician’s medical office where Plaintiff was seeking
care for a highly sensitive medical condition – endometriosis. To force Plaintiff to reveal her

identity would not only expose her as a victim of sexual assault but would also unveil highly

personal and sensitive health information. Exposing her identity would not only fail to remedy

the already present emotional injuries Plaintiff seeks redress for but would in fact leave her

vulnerable to further harm. Forcing Plaintiff to reveal her identity would not further any aspect of

the litigation but would “instead pose[] a risk that Plaintiff would be subject to unnecessary

ridicule and attention.” Doe v. Colgate Univ., 2016 WL 1448829, at *3.

       Based on the foregoing, Plaintiff should be permitted to proceed anonymously, as

requiring her to reveal her identity would result in significant harm to Plaintiff, including the

exact damages she seeks to remedy in this matter; namely psychological and emotional damages.

   C. Allowing Plaintiff to proceed anonymously would not prejudice Defendant

   Defendant will not be prejudiced in pursuing any of his defenses and/or counterclaims should

Plaintiff be allowed to proceed anonymously. “Other than the need to make redactions and take

measures not to disclose plaintiff's identity, Defendant will not be hampered or inconvenienced

merely by Plaintiff's anonymity in court papers.” Doe No. 2 v. Kolko, 242 F.R.D. 193, 198

(E.D.N.Y. 2006). These minimal requirements will not interfere with Defendant’s ability to fully

litigate his defenses and/or counterclaims and engage in comprehensive discovery. Most

significantly, Defendant is already aware of Plaintiff’s identity. See DeCarlo Declaration at ¶11.

Accordingly, Plaintiff should be permitted to proceed anonymously.

   D. There is a weak public interest in knowing Plaintiff’s identity

   The Second Circuit has recognized that, “the public generally has a strong interest in

protecting the identities of sexual assault victims so that other victims will not be deterred from

reporting such crimes.” See Doe No. 2 v. Kolko, 242 F.R.D. 193, 195-96 (E.D.N.Y. 2006) (citing
Doe v. Evans, 202 F.R.D. 173, 176 (E.D.Pa. 2001)) (emphasis added); Doe v. Evans, 202 F.R.D.

173 (E.D. Pa. 2001) (finding that “the public has an interest in protecting the identities of sexual

assault victims so that other victims will feel more comfortable suing to vindicate their

rights…”).

       In today’s world anyone can access court filings and parties’ identities through the

internet thereby exposing sexual assault victims to further harm. See Doe v. Boulder Valley Sch.

Dist. No. RE-2, 2011 WL 3820781, at *3 (Aug. 30, 2011) (“[A]lthough the media frequently

exercise discretion in not publishing the names of sexual assault victims, electronic case filing

allows anyone with an internet connection to access public pleadings, which means that

revealing plaintiffs’ names could expose them to contact be persons seeking to exploit their

perceived vulnerability”).

       Revealing Plaintiff’s identity would do nothing to increase public interest in the case

that would be sufficient to outweigh Plaintiff’s right to privacy. The public interest in this matter

will be adequately served as the public will be made fully aware of the underlying allegations

and claims. Keeping Plaintiff’s identity anonymous will only present a very minimal restriction

on the public’s knowledge. Conversely, forcing Plaintiff as a victim of sexual assault, to reveal

her identity could have a potential chilling effect on other similarly situated future plaintiffs, a

result widely recognized by federal courts across the nation. See e.g., Doe No. 2 v. Kolko, 242

F.R.D. 193, 195-96 (E.D.N.Y. 2006); Doe v. Cabrera, 301 F.R.D. 1, at *6-8, n. 9 (D.D.C. 2014)

(“[t]his Court agrees that unnecessarily compelling victims of alleged sexual assault to reveal

their identities in a case could set forth precedent that has the unintended consequence of

discouraging similarly situated victims in the future from reporting sexual assault crimes”); Doe

v. Evans, 202 F.R.D. 173, 176 (E.D.Pa. 2001)) (emphasis added); Doe v. Evans, 202 F.R.D. 173
(E.D. Pa. 2001)(finding that “the public has an interest in protecting the identities of sexual

assault victims so that other victims will feel more comfortable suing to vindicate their

rights…”).

          Many states in this country, including New York, have enacted laws to protect the

anonymity of sexual assault victims. See N.Y. Civil Rights Law § 50–b. Upon approving New

York's rape shield law, then Governor Mario Cuomo stated, “sexual assault victims have

unfortunately had to endure a terrible invasion of their physical privacy. They have a right to

expect that this violation will not be compounded by a further invasion of their privacy.” 1991

McKinney's Sessions Laws of N.Y., at 2211–2212 (quoted in Deborah S. v. Diorio, 153 Misc.2d

708, 583 N.Y.S.2d 872 (N.Y.City Civ.Ct.1992)); see also Coker v. Georgia, 433 U.S. 584, 597,

97 S.Ct. 2861, 53 L.Ed.2d 982 (1977) (“Short of homicide, [rape] is the ultimate violation of

self”).

          Any public interest in knowing Plaintiff’s specific identity and name is far outweighed by

the public interest in safeguarding the anonymity of sexual assault victims and the interests of a

much larger group of potential plaintiffs. Plaintiff should thereby be permitted to proceed

anonymously.

          Based on the foregoing, in consideration of the balancing of relevant factors, the Court

should allow Plaintiff to proceeding anonymously in this matter. The interests of Defendant

and/or the public will not be harmed at this early stage of the case if Plaintiff’s proceeds under a

pseudonym. Plaintiff is prepared to address measures to protect the confidentiality of her

identity should the Court require disclosure to the public at a later stage in the proceedings.

                                        CONCLUSION

          For these reasons and such other reasons as may appear just to the Court, Plaintiff Jane
Doe requests that her Ex Parte Motion to Proceed Under Pseudonym and for Protective Order be

granted in its entirety.



Dated: Brooklyn, New York
       May 20, 2020
                                                 C.A. GOLDBERG PLLC

                                          By:    /s/ Aurore C. DeCarlo
                                                 Aurore C. DeCarlo, Esq.
                                                 Carrie A. Goldberg, Esq.
                                                 16 Court Street, 33rd Floor
                                                 Brooklyn, New York 11241
                                                 Tel. (646) 666-8908
A                                                aurore@cagoldberglaw.com
                                                 carrie@cagoldberglaw.com
                                                 Attorneys for Plaintiff Jane Doe
